DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are allowed.
	Claim 20 is rejected.


Election/Restrictions
Claims 1-19 are allowable. The restriction requirement between Groups I and II and Species A and B, as set forth in the Office action mailed on September 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 7, 2021, is withdrawn.  Claim 20, directed to a method for inserting or exchanging a replaceable filter cartridge, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 depends from claim 1 and it recites the same elements claimed in claim 1, for example, a replaceable filter cartridge, a filter system, a filter head a longitudinal axis, a supports ring, an eccentrically arranged closure element, a drainage channel, a first positioning element, a second positioning element, among other elements.  It is not clear if applicant is referring to the same elements claimed in claim 1 or if these a second elements.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 are allowed.
20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1 and 15 are allowed because the prior art of record does not show or suggest a filter having a support ring fastened to an end of the housing part so as to be rotatable relative to the longitudinal axis of the replaceable filter cartridge; the support ring comprising an eccentrically arranged closure element configured to close a drainage channel of the filter head and further comprising a first positioning element, wherein the first positioning element is configured to be guided toward a stop element of the filter head by the screw-in movement and to position the support ring relative to the filter head in a predetermined rotational position at the stop element, wherein in the predetermined rotational position the closure element is axially aligned with the drainage channel of the filter head, wherein the closure element is transferred, by an axial movement of the replaceable filter cartridge derived from the screw-in movement, into a sealing seat at the filter head to close the drainage channel of the filter head when the replaceable filter cartridge is screwed onto the filter head by the screw-in movement; the support ring comprising a second positioning element configured to hold the support ring in a rotationally fixed position at the filter head when the replaceable filter cartridge is unscrewed from the filter head by an unscrewing movement directed opposite to the screw-in movement, wherein, in the rotationally fixed position, the closure element is .
Claims 2-14 and 16-20 would be allowed due to their dependency from claims 1 and 15, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778